Exhibit 10.7

RESTRICTED STOCK UNITS AWARD AGREEMENT

THIS RESTRICTED STOCK UNITS AWARD AGREEMENT (this “Agreement”) is made and
entered into by and between PetroQuest Energy, Inc., a corporation organized
under the laws of the State of Delaware (the “Company”), and [__________] (the
“Participant”), an individual, on the 8th day of February, 2019 (the “Grant
Date”), pursuant to the PetroQuest Energy, Inc. 2019 Long Term Incentive Plan
(the “Plan”). The Plan is incorporated by reference herein in its entirety.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
given to such terms in the Plan.

WHEREAS, Participant is an Employee, and in connection therewith, the Company
desires to grant to Participant the number of restricted stock units identified
in this Agreement (“Restricted Stock Units” or “RSUs”), subject to the terms and
conditions of this Agreement and the Plan, with a view to increasing
Participant’s interest in the Company’s welfare and growth; and

WHEREAS, Participant desires to have the opportunity to be a holder of the RSUs
subject to the terms and conditions of this Agreement and the Plan.

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Grant of RSUs. Subject to the restrictions, forfeiture provisions and other
terms and conditions set forth herein, the Company hereby grants to Participant
[__________] RSUs, which shall entitle Participant to receive the same number of
Stock (“Shares”) granted to Participant pursuant to the RSUs that are vested
pursuant to Section 2 or 3 of this Agreement on the applicable settlement date
specified in Section 4 of this Agreement. This Agreement and its grant of RSUs
is subject to the terms and conditions of the Plan, and the terms and conditions
of the Plan shall control, except to the extent otherwise permitted or
authorized in the Plan and specifically addressed in this Agreement. The Plan
and this Agreement shall be administered by the Committee pursuant to the Plan.

2. Vesting Schedule. The RSUs shall become vested as set forth in this
Section 2; provided, that, subject to Section 3, Participant then is, and
continuously since the Grant Date has been, an Employee.

(a) [__________] RSUs (“Grant Date RSUs”) shall be fully vested as of the Grant
Date;

(b) [__________] RSUs (“First Emergence RSUs”) will fully vest on the earliest
to occur of: (i) the first anniversary of the Grant Date and (ii) a “Change in
Control” (for the purposes of vesting in this Agreement shall mean as defined in
the termination agreement between Participant and the Company, or if there is no
such definition, as defined in the employment agreement between Participant and
the Company, and if neither of the foregoing applies, as defined in the Plan);
and

(c) [__________] RSUs (“Second Emergence RSUs”) shall fully vest on the earliest
to occur of: (i) the third anniversary of the Grant Date, (ii) a Change in
Control, and (iii) the



--------------------------------------------------------------------------------

attainment, following the Grant Date, of a 20-trading day volume-weighted
average price of a Share (“VWAP Price”) at least equal to $20.00.

3. Forfeiture/Vesting on Termination. The provisions of this Section 3 shall
apply with respect the vesting/forfeiture of RSUs upon termination of the
Participant’s employment with the Company. Any RSUs forfeited under this
Agreement shall automatically revert to the Company and become canceled.

(a) Grant Date RSUs. The Grant Date RSUs will not be subject to forfeiture on
any termination of the Participant’s employment.

(b) First Emergence RSUs. The First Emergence RSUs will become fully vested and
non-forfeitable upon any termination of the Participant’s employment prior to
the first anniversary of the Grant Date (i) by the Company other than a
termination for “Cause,” which shall have for the purposes of this Agreement the
meaning of such term in the termination or employment agreement between the
Participant and the Company (without regard to any requiring any “change in
control” as provided therein), and if neither applies, then as defined in the
Plan, (ii) a termination due to Participant’s death or Disability, or (iii) a
termination by Participant for “Good Reason,” which shall have the meaning of
such term in the termination agreement between Participant and the Company, and
if there is no such termination agreement, as defined in the employment
agreement between the Company and Participant. The First Emergence RSUs will be
forfeited upon any other termination of the Participant’s employment by the
Participant prior to the first anniversary of the Grant Date.

(c) Second Emergence RSUs. The Second Emergence RSUs will be forfeited in the
event of the termination of the Participant’s employment for any reason prior to
vesting; provided, however, that if the Participant’s employment is terminated
by the Company due to Disability or in the event of the Participant’s death, the
Participant will become vested in the number of Second Emergence RSUs equal to
the product of (i) the total number of Second Emergence RSUs granted hereunder,
multiplied by (ii) a fraction, the numerator of which is the number of months
elapsed from the Grant Date through the date of such termination and the
denominator of which is 36.

4. Settlement of RSUs. RSUs, to the extent vested, will be settled through
delivery of Shares as follows:

(a) Grant Date RSUs will be settled in Shares on the earlier of (i) the
Participant’s termination of employment for any reason, (ii) a “Change in
Control,” which for purposes of settlement under this Section 4(a) shall mean as
defined in the Participant’s termination agreement or employment agreement with
the Company, or if neither applies as defined, under the Plan, or
(iii) March 25, 2019;

(b) First Emergence RSUs and Second Emergence RSUs will be settled in Shares at
vesting.

5. Tax Requirements.

Tax Withholding. Tax withholding with respect to Shares delivered upon
settlement may be paid pursuant to the Participant’s written election either
(i) by certified check or wire transfer

 

2



--------------------------------------------------------------------------------

or (ii) through “net” settlement, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to at least the
minimum statutory total tax which could be imposed on the transaction with any
fraction of a Share required to satisfy such obligation to be disregarded and
the amount due instead to be paid in cash or its equivalent by the Participant
at the Participant’s discretion. In the absence of an election, the Company
shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Plan and
this Agreement.

6. Miscellaneous.

(a) Certain Transfers Void. Any purported transfer of Shares or RSUs in breach
of any provision of this Agreement or the Plan shall be void and ineffectual,
and shall not operate to transfer any interest or title in the purported
transferee.

(b) No Fractional Shares. All provisions of this Agreement concern whole Shares.
If the application of any provision hereunder would yield a fractional Share,
such fractional Share shall be rounded down to the next whole Share if it is
less than 0.5 and rounded up to the next whole Share if it is 0.5 or more.

(c) Not an Employment or Service Agreement. This Agreement is not an employment
agreement, and this Agreement shall not be, and no provision of this Agreement
shall be, construed or interpreted to create any right of Participant to
continue employment with or provide services to the Company, its Subsidiaries or
any of their affiliates.

(d) Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, e-mail, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the address indicated beneath its
signature on the execution page of this Agreement, and to Participant at his
address indicated on the Company’s stock records, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

(e) Amendment and Waiver. This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and Participant. Any waiver
of the terms or conditions hereof shall be made only by a written instrument
executed and delivered by the party waiving compliance. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than Participant. The failure
of any party at any time or times to require performance of any provisions
hereof, shall in no manner effect the right to enforce the same. No waiver by
any party of any term or condition, or the breach of any term or condition
contained in this Agreement in one or more instances shall be

 

3



--------------------------------------------------------------------------------

deemed to be, or construed as, a further or continuing waiver of any such
condition or breach or a waiver of any other condition or the breach of any
other term or condition.

(f) Governing Law and Severability. This Agreement shall be governed by the
internal laws, and not the laws of conflict, of the State of Delaware. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

(g) Successors and Assigns. Subject to the limitations which this Agreement
imposes upon transferability of Shares, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and Participant, and Participant’s permitted assigns and upon death,
estate and beneficiaries thereof (whether by will or the laws of descent and
distribution), executors, administrators, agents, legal and personal
representatives.

(h) Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in any Shares is subject to, the terms of this Agreement.
Nothing in this Agreement shall create a community property interest where none
otherwise exists.

(i) Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

(j) Compliance with Other Laws and Regulations. This Agreement, the grant of
RSUs and issuance of Common Stock shall be subject to all applicable federal and
state laws, rules, regulations and applicable rules and regulations of any
exchanges on which such securities are traded or listed, and Company rules or
policies. Any determination in which connection by the Committee shall be final,
binding and conclusive on the parties hereto and on any third parties, including
any individual or entity.

(k) Independent Legal and Tax Advice. The Participant has been advised and
Participant hereby acknowledges that he has been advised to obtain independent
legal and tax advice regarding this Agreement, grant of the RSUs and the
disposition of such Shares, including, without limitation, the impact of
Section 409A of the Code.

7. Counterparts and Electronic Execution. This Agreement may be executed in
multiple original counterparts, each of which shall be deemed an original, but
all of which together shall constitute but one and the same instrument.

8. No Rights as Stockholder. The Participant shall have no rights as a
stockholder with respect to the Shares underlying the RSUs and this Agreement
until such RSUs are vested and the shares have been issued to Participant.

 

4



--------------------------------------------------------------------------------

9. Code Section 409A. The Committee shall to the extent applicable interpret and
construe this Agreement to comply with Code Section 409A, and to the extent
required a Change in Control shall be limited to a Change in Control that
complies with Code Section 409A. The Committee may interpret or amend this
Agreement to comply with Code Section 409A without the Participant’s consent
even if such amendment would have an adverse effect on this Agreement. To the
extent required under Code Section 409A, in the case of any Participant who is
specified employee, a distribution on account of a separation from service may
not be made before the date which is six months after the date of the
Participant’s separation from service (or, if earlier, the date of the
Participant’s death). For purposes of the foregoing and to the extent required
by Code Section 409A with respect to an Agreement, the terms “separation from
service” and “specified employee” all shall be defined in the same manner as
those terms are defined for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Agreement as determined by the Committee.
Furthermore, to the extent required under Code Section 409A, none of the
Company, the Committee or Board shall have any discretion otherwise provided in
the Plan or herein to the extent such discretion is prohibited under Code
Section 409A for compliance with Code Section 409A with respect to deferred
compensation including, without limitation, any discretion to accelerate or
substitute as permitted under the Plan or determine an event is or is not a
Change in Control. Notwithstanding anything in this Agreement or elsewhere to
the contrary, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Section 409A upon or following a termination of Participant’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of termination for purposes of any such payment or
benefits. Notwithstanding the foregoing, none of the Company, any Affiliate or
any officer, director, employee, shareholder or any agent of any of them
guarantees or is responsible for the tax consequences to the Participant with
respect to this Agreement under the Plan and the administration of the Plan,
including without limitation, any excise or penalty tax or interest under Code
Section 409A. Participant is advised to consult Participant’s tax advisor with
respect to this Agreement and the tax consequences of this Agreement and any
payments hereunder.

10. Participant’s Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Agreement subject to all the terms
and provisions of the Plan and this Agreement. The Participant hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date as first set forth above.

 

COMPANY: PETROQUEST ENERGY, INC.  

 

Name: Title:

 

PARTICIPANT:  

 

Name: Title:

 

[SIGNATURE PAGE TO RSU AGREEMENT]